Citation Nr: 1411636	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO via the Appeals Management Center (AMC) in February 2012 for further development.  The Veteran presented testimony at a Board videoconference hearing in September 2011.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary at the RO level.  The Board remanded the case for a VA examination with appropriate opinions in February 2012.  With regard to aggravation of the right knee by the already service-connected left knee disability, the examiner's opinion is not clear.  The examiner seems to say that the right knee has not been significantly aggravated (suggesting that there may be some aggravation), but then goes on to suggest that the right knee changes are age-related.  Clarification is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA knee examination by an appropriate medical doctor.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is proximately due to or caused by the service-connected left knee disability and/or residuals left femur fracture?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability has been aggravated by the service-connected left knee disability and/or residuals left femur fracture?

Detailed reasons for the responses should be furnished. 

2.  After completion of the above, the RO should review the claims file and determine if service connection is warranted for right knee disability.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


